Case 18-13616-mdc          Doc 26-1 Filed 11/29/18 Entered 11/29/18 16:40:09                    Desc
                             Certificate of Service Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                 :
                                                       :
         Niyah Smith-Walker                            :
         Sheldon L. Walker                             :
                                                       :
                                                       :       Case No. 18-13616MDC
                                                               :
Debtor(s)                                              :       Chapter 13

                                  CERTIFICATE OF SERVICE




        I, Brad J. Sadek, Esq., hereby certify that on November 29, 2018, a true and correct copy of
the Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested
and affected parties, the Trustee and all affected creditors per the address provided on their Proof of
Claims.


                                                                       Very Truly Yours,

November 29, 2018                                                      /s/ Brad J. Sadek, Esquire
                                                                       Brad J. Sadek, Esquire
